United States Court of Appeals
         For the Eighth Circuit
     ___________________________

             No. 17-2391
     ___________________________

          United States of America

     lllllllllllllllllllllPlaintiff - Appellee

                        v.

         Deuvontay Shelby Charles

   lllllllllllllllllllllDefendant - Appellant
     ___________________________

             No. 17-3094
     ___________________________

          United States of America

     lllllllllllllllllllllPlaintiff - Appellee

                        v.

         Deuvontay Shelby Charles

   lllllllllllllllllllllDefendant - Appellant
                   ____________

 Appeals from United States District Court
  for the District of Minnesota - St. Paul
              ____________
                             Submitted: March 15, 2018
                                Filed: July 11, 2018
                                   ____________

Before GRUENDER, MURPHY, and KELLY, Circuit Judges.*
                         ____________

KELLY, Circuit Judge.

       A jury convicted Deuvontay Charles of two counts of sex trafficking by use of
force, threat, fraud, or coercion; three counts of sex trafficking of a minor; twelve
counts of producing child pornography of minors; two counts of receiving child
pornography; and one count of commission of a felony offense involving a minor
while required to register as a sex offender.

       The district court sentenced Charles to 432 months in prison and 20 years of
supervised release; it also ordered restitution. Charles appeals, arguing that (1) the
district court erred in denying his motion to suppress evidence from his cell phones;
(2) the evidence was insufficient for the jury to find him guilty of committing a felony
offense involving a minor while required to register as a sex offender; and (3) the
district court’s award of restitution was improper. We affirm Charles’s convictions
and the order of restitution to K.M.L., but vacate the order of restitution to Anoka
County.

                                           I.

     In the summer of 2015, the mother of victim K.M.L. contacted the Anoka
County police department because she was concerned that Charles was recruiting her
daughter to engage in prostitution. K.M.L.’s mother showed Detective Michael

      *
       This opinion is being filed by Judge Gruender and Judge Kelly pursuant to 8th
Cir. Rule 47E.

                                          -2-
Schantzen Facebook messages between Charles and K.M.L. in which Charles asked
her to work for him, told her to call him “daddy,” and promised her she would be able
to make a lot of money. After obtaining a warrant, Schantzen gained access to
records from Charles’s Facebook account. These records revealed that Charles was
recruiting or had recruited other juvenile girls for sex trafficking. He had also
induced girls to produce sexually-explicit images and videos to send to him.

       Despite the fact that Charles was required to register on the Minnesota
Predatory Offender Registry (MPOR) due to a 2014 Minnesota conviction for
soliciting a child to engage in sexual conduct, it was not immediately clear to
Schantzen where Charles lived. The Minnesota Bureau of Criminal Apprehension
MPOR website listed two addresses for Charles—one in Minnesota, which Schantzen
determined did not physically exist, the other in Dickinson, North Dakota. Schantzen
learned from the Dickinson Police Department that Charles had not been to the North
Dakota address in two months.

       Charles’s Facebook records, however, made 15 references to an address on
Thomas Avenue North in Minneapolis. Charles mentioned on Facebook that he was
staying with his grandma and sister at the Thomas Avenue address. Schantzen
confirmed that a male and a female with the last name of Charles lived at the Thomas
Avenue address and that both were old enough to potentially be Charles’s
grandparents. Schantzen also reviewed the IP logs associated with Charles’s
Facebook account, obtained records on Charles’s cell site information from Verizon,
and conducted surveillance of the Thomas Avenue address. Based on this
investigation, Schantzen obtained a warrant to search the Thomas Avenue address.

      The police executed the search warrant on September 1, 2015. They arrested
Charles and seized and searched three of his cell phones. Two of the phones
contained child pornography videos and images of the victims. Prior to trial, Charles



                                         -3-
moved to suppress evidence seized from these cell phones. After a hearing at which
Schantzen testified, the district court denied the motion.

      At the close of the government’s evidence at trial, Charles moved for judgment
of acquittal under Rule 29, stating specifically that there was insufficient evidence for
a jury to convict him of the sex trafficking and production and receipt of child
pornography charges. The district court denied his motion. A jury convicted Charles
on the charges listed above.1

       Prior to sentencing, K.M.L. and her mother submitted a declaration of victim
losses and a victim impact statement to the probation office. K.M.L. requested
$2,919 in restitution for (1) payments for K.M.L.’s cell phone, which was taken and
used as evidence; (2) K.M.L.’s mother’s mileage to visit K.M.L. while she was
hospitalized or in treatment; and (3) the cost of K.M.L.’s residential treatment that
K.M.L’s mother was responsible for paying. As proof of the residential treatment
costs, K.M.L. submitted a Statement of Claim and Summons from Anoka County
indicating that the total cost of K.M.L.’s treatment was $29,420 and that Anoka
County had sued K.M.L.’s mother for $2,244 of the treatment costs. Anoka County
did not submit a separate request for restitution. The district court heard argument
about restitution at sentencing, but deferred making an order of restitution in order
to allow the parties to submit additional briefing. The court then sentenced Charles
to 432 months in prison and 20 years of supervised release. After the parties
submitted additional briefing, the district court entered a restitution order of $675 to
K.M.L for the cell phone and transportation costs and $29,420 to Anoka County for
the full cost of K.M.L’s residential treatment.




      1
          The jury acquitted Charles on three counts of sex trafficking.

                                           -4-
                                          II.

       Charles first argues that the district court erred in denying his motion to
suppress evidence and abused its discretion in denying his request for a Franks
hearing. Specifically, he contends that Schantzen’s search warrant affidavit omitted
facts that made the affidavit misleading, and that, if the omitted information was
included in the affidavit, it could not support a finding of probable cause. He also
argues that the warrant did not authorize the search of his cell phones. We review the
district court’s legal conclusions de novo and its factual findings for clear error.
United States v. Douglas, 744 F.3d 1065, 1068 (8th Cir. 2014). We review a district
court’s denial of a Franks hearing for abuse of discretion. United States v. Snyder,
511 F.3d 813, 816 (8th Cir. 2008).

      A defendant may challenge a facially valid affidavit for a search warrant if it
contains deliberate or reckless misrepresentations. Franks v. Delaware, 438 U.S. 154,
155–56 (1978); United States v. LaMorie, 100 F.3d 547, 555 (8th Cir. 1996). The
Franks rule also allows a defendant to challenge affidavits based on alleged deliberate
omissions. United States v. Reivich, 793 F.2d 957, 960 (8th Cir. 1986).

      To obtain a Franks hearing a defendant must make a substantial
      preliminary showing that there was an intentional or reckless false
      statement or omission which was necessary to the finding of probable
      cause . . . . Thus, to prevail on a Franks claim the defendant must first
      demonstrate that the law enforcement official deliberately or recklessly
      included a false statement in, or omitted a true statement from, his
      warrant affidavit.

Snyder, 511 F.3d at 816 (citations omitted).

      Charles maintains that the affidavit supporting the warrant contained material
misleading omissions. He argues that the affidavit gave the misleading impression


                                         -5-
that he lived at the Thomas Avenue residence and that, if the affidavit had included
certain omitted facts, a neutral magistrate could not have concluded that he stayed at
the Thomas Avenue address more than occasionally. But even with more information
about Charles’s connections to other residences and more context for the facts that
were asserted in the affidavit, a neutral magistrate could conclude that Charles
sometimes stayed at the Thomas Avenue residence, had stayed there recently, and
there was probable cause that the police would find him or the anticipated evidence
at that address. Therefore, the district court did not abuse its discretion in denying
Charles’s motion for a Franks hearing before denying his motion to suppress. And
the warrant also clearly authorized the officers to perform a forensic search of the cell
phones. We thus conclude that the district court did not err in denying his motion to
suppress.

                                          III.

       Charles also argues that his conviction for committing a felony offense
involving a minor while required to register as a sex offender, in violation of 18
U.S.C. § 2260A, is not supported by sufficient evidence. Section 2260A provides
that “[w]hoever, being required by Federal or other law to register as a sex offender,
commits a felony offense involving a minor under [enumerated provisions, including
18 U.S.C. §§ 1591 and 2251], shall be sentenced to a term of imprisonment of 10
years in addition to the imprisonment imposed for the offense under that provision.”
Charles claims the government failed to prove that he was required to register as a sex
offender when he committed the 2015 felonies.

      Charles made a general Rule 29 motion at the close of the government’s
evidence. When the district court asked him on what basis he was making his motion,
Charles answered: insufficient evidence for the sex trafficking and production and
receipt of child pornography charges. He did not include § 2260A as another ground
upon which his motion would lie. Nevertheless, to the extent Charles raises a factual

                                          -6-
issue, there was sufficient evidence in the record for a jury to find that he was
required to register as a sex offender when he committed the 2015 felonies. In
particular, there is no dispute that Charles was required to register on the MPOR, and
a probation officer testified at trial that the MPOR is no different than a sex offender
registry. Thus, Charles has not shown that no reasonable jury could find the elements
of § 2260A beyond a reasonable doubt. See United States v. Samuels, 874 F.3d 1032,
1034–36 (8th Cir. 2017) (standards of review). And, to the extent Charles seeks to
frame his argument as a legal issue, he did not raise it as a legal issue to the district
court. “At most, we review such forfeited issues for plain error.” Id. at 1036 (noting
that if a defendant includes “specific grounds in a Rule 29 motion, grounds that are
not specifically raised are waived on appeal” (quoting United States v. Chong Lam,
677 F.3d 190, 200 (4th Cir. 2012)). And it is not clear that the MPOR does not
qualify as a sex offender registry for purposes of § 2260A as a matter of law. Thus,
the district court did not plainly err by not sua sponte acquitting Charles on the
§ 2260A count. Therefore, we uphold Charles’s conviction under § 2260A.

                                          IV.

       Finally, Charles argues that the government provided insufficient evidence to
support the district court’s restitution order. He claims there was no evidence that his
conduct proximately caused K.M.L.’s injury or that the payment to Anoka County
was warranted. “We review the district court’s decision to award restitution for abuse
of discretion, but any fact findings as to the amount are reviewed for clear error.”
United States v. Carpenter, 841 F.3d 1057, 1060 (8th Cir. 2016).

       Under the Victims of Trafficking and Violence Protection Act of 2000, as
amended, 18 U.S.C. § 1593, and the Mandatory Victims Restitution Act of 1996
(MVRA), as amended, 18 U.S.C. §§ 3663A, 3664, the district court shall order a
defendant convicted of sex trafficking of children, as set forth in 18 U.S.C. § 1591,
to pay restitution to the victim. A defendant must pay the “full amount of the victim’s

                                          -7-
losses,” which includes—as relevant here—“medical services relating to physical,
psychiatric, or psychological care,” “necessary transportation . . . expenses,” and “any
other losses suffered by the victim as a proximate result of the offense.” 18 U.S.C.
§§ 1593(b)(1), (b)(3), 2259(b)(3). “The government bears the burden of proving the
amount of restitution based on a preponderance of the evidence.” United States v.
Hoskins, 876 F.3d 942, 945 (8th Cir. 2017).

       Contrary to Charles’s claim, there was sufficient evidence that his conduct
caused K.M.L.’s injury. The government relied on evidence presented at trial to
prove that an award of restitution to K.M.L. was appropriate.2 K.M.L. and her mother
stated at trial that, as part of Schantzen’s investigation, K.M.L. gave her cell phone
to the police as evidence. Testimony at trial also revealed that, after messaging
Charles on Facebook, K.M.L. was hospitalized and spent time at an inpatient juvenile
center. A forensic pediatrician testified about how important it is to provide
appropriate mental health support for sex trafficking victims, including in cases where
the victimization occurs only online. Charles did not challenge the dollar amount of
K.M.L.’s request for the mileage or cell phone service; he disputed only the causal
relationship between his crimes and her treatment. The district court did not abuse
its discretion in ordering restitution to K.M.L. and her mother.

      As to Anoka County’s award for K.M.L.’s residential treatment, restitution
orders to third parties, including government entities, are allowed under the MVRA.


      2
        In its argument that we should uphold the order of restitution, the government
has referred to documents that K.M.L. submitted to the probation office, including the
Statement of Claim and Summons. Charles has moved to strike these documents
from the government’s appendix because they were not offered into evidence in the
district court. We assume, arguendo, that the documents are not before us, but we
would reach the same conclusion here even if we were to consider them. Because the
documents do not influence the result with respect to K.M.L. or Anoka County, we
deny Charles’s motion to strike them as moot.

                                          -8-
18 U.S.C. § 3664(j)(1); United States v. Schmidt, 675 F.3d 1164, 1169 (8th Cir.
2012). But the government presented no evidence at trial that Anoka County paid for
K.M.L.’s residential treatment. And even if we were to rely on the Statement of
Claim and Summons submitted by K.M.L.’s mother, it is not a receipt or invoice for
K.M.L.’s treatment—it is a conciliation court document from Anoka County’s lawsuit
against her mother, which seeks only a portion of the total cost of treatment. On its
face, the document does not prove by a preponderance of the evidence that Anoka
County paid $29,420 for K.M.L.’s treatment, in full or without reimbursement. And
its mention of “RSDI”3 could indicate that the Social Security Administration would
pay, or has paid, for some of K.M.L.’s treatment costs. See United States v. Searing,
250 F.3d 665, 668 (8th Cir. 2001) (noting that “victims are entitled to recover for
their losses regardless of their insurance coverage” and third parties “are entitled to
recover for the amounts paid on claims” (citations omitted)). Without any other
documentation or explanation from Anoka County, we cannot conclude that the
government proved this amount of restitution by a preponderance of the evidence.
Cf. Schmidt, 675 F.3d at 1168–69 (upholding a restitution award to a state’s Medicaid
program where the state submitted its request for restitution). We therefore conclude
that the district court abused its discretion in ordering restitution to the county. The
restitution order for Anoka County is vacated.

                                          V.

      For the foregoing reasons, we affirm Charles’s convictions and the restitution
award to K.M.L. and her mother. We vacate the restitution award to Anoka County.
Charles’s motion to strike is denied as moot.
                       ______________________________



      3
      It appears this a reference to the Social Security Administration’s Retirement,
Survivors, and Disability Insurance program.

                                          -9-